Citation Nr: 9908423	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-03 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scarred eardrums from otitis media, with residual bilateral 
defective hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  The veteran had active service 
from July 1942 to September 1945.  A July 1998 Board decision 
that the veteran had not filed a timely substantive appeal 
has been vacated in a March 1999 decision and the merits of 
the claim are addressed in this decision.  


FINDING OF FACT

The veteran has Level II hearing in both ears.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for scarred eardrums from otitis media, with 
residual bilateral defective hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87 Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for "otitis media, chronic, suppurative, 
left, with partial deafness, A.D. 20/20, A.S. 10/20" was 
granted by the RO in January 1945 and a 10 percent evaluation 
was assigned, effective September 1945.  In January 1949, the 
RO recharacterized the veteran's disability as "scarred 
eardrums from otitis media, with residual defective hearing, 
mild, 15 Ft. bilaterally," and reduced the evaluation from 
10 percent to noncompensable, effective March 1949.  This 
decision was based on a VA examination report that noted no 
suppuration in the veteran's ears, with only mild scarring 
and a mild degree of deafness deemed insufficient to support 
the previously assigned 10 percent evaluation.  The 
noncompensable evaluation has remained in effect to the 
present day. 

The veteran was given a VA audiology examination in January 
1996 pursuant to his claim for increase.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
60
65
LEFT
70
55
60
70
65

The average hearing loss of the four highest frequencies 1000 
to 4000 Hertz was 53 decibels on the right and 62 on the 
left.  Speech audiometry revealed speech recognition ability 
of 94 percent in both the right and left ear.  The examiner 
diagnosed bilateral mixed hearing loss, mild to severe in the 
right ear and moderately severe to severe in the left ear.  

The veteran submitted results from a private audiology 
examination, conducted in September 1996.  Winston B. Odland, 
M.D., interpreted the results as showing a conductive loss 
worse on the left.  He recommended that the veteran be 
evaluated for a hearing aid.  

The veteran received another VA audiological examination in 
October 1996.  On this date, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
65
70
LEFT
45
45
60
70
65

The average hearing loss of the four highest frequencies 1000 
to 4000 Hertz was 61 on the right and 60 on the left.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 100 in the left ear.  The audiologist 
reported that the veteran had mild to severe mixed hearing 
loss in the right ear, and moderate to severe mixed hearing 
loss in the left ear.  The examination report was reviewed 
and approved by the Chief of Audiology.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110.  (Copies of these tables from 
the rating code were provided to the veteran and his 
representative in the statement of the case.)

In this case, the audiometry findings from the January 1996 
VA examination are consistent with Level I hearing in the 
right ear and Level II hearing in the left ear.  The 
audiometry findings from the most recent VA examination are 
consistent with Level II hearing in both ears.  Even assuming 
the most recent results are the most accurate measure of the 
veteran's hearing loss, neither level warrants a compensable 
evaluation under 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
(DC) 6100.  

The Board finds that the preponderance of the evidence is 
against a compensable evaluation for scarred eardrums from 
otitis media, with residual bilateral defective hearing loss.  
In reaching this decision, the Board has considered the 
history of the veteran's hearing loss, as well as the current 
clinical manifestations.  38 C.F.R. §§ 4.1, 4.2.  In 
addition, the Board has considered the doctrine of reasonable 
doubt; however, there is no medical evidence of hearing loss 
which would approximate the criteria for a compensable 
rating.  The preponderance of the evidence is against the 
appellant's claim and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's representative has noted that the veteran's 
rating examination[s] did not comment on the absence or 
presence of otitis media and also noted that tinnitus was 
diagnosed on the October 1996 evaluation.  Although the 
veteran's service-connected disability has been rated on the 
basis of residuals of otitis media and the rating code 
provides for a 10 percent rating during the continuance of 
the suppurative process, the code contemplates that the 
disability is otherwise rated on the basis of hearing loss.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6200 and accompanying 
note.  When the veteran filed his claim for increase in 
December 1995, he referred only to his hearing loss as the 
basis for increase and there is no indication from his 
statements or the report from Dr. Odland that the veteran has 
had any recent middle ear infections.  

Without evidence of a suppurative process during the rating 
period, Code 6200 affords no basis for a compensable 
evaluation.  If the veteran wishes to seek service connection 
for the separately diagnosed tinnitus, this claim should be 
originated with the RO.  See also Jones v. Brown, 7 Vet. 
App. 134, 138 (1994) (where entitlement to an increase is 
predicated on a causal relationship between two different 
disease entities, a claimant, even though service connected 
for one of the disease entities, must provide medical 
evidence of a causal relationship).  


ORDER

Entitlement to an increased (compensable) evaluation for 
scarred eardrums from otitis media, with residual bilateral 
defective hearing loss is denied.



		
CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


